IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JUSTIN PETRILLA,                                       No. 67566
                 Appellant,
                 vs.
                 MARISSA ROSE CASTILLO,
                 Respondent.
                                                                             FILED
                                                                             FEB 1 2 2016
                                                                                    K LINDEMAN
                                                                                             CURT

                                                                            CHIEF          ER




                                         ORDER OF AFFIRMANCE
                             This is a pro se appeal from a divorce decree raising issues of
                 child support and child custody. Eighth Judicial District Court, Family
                 Court Division, Clark County; Sandra L. Pomrenze, Judge.
                             The parties separated shortly after the birth of their twin
                 children in 2003, although they remained married. In 2014, respondent
                 filed a complaint for divorce and a separate action to terminate appellant's
                 parental rights. In the divorce decree, the district court awarded
                 respondent sole legal and physical custody of the children and recovery
                 from appellant for past support furnished to the children, and appellant
                 filed this appeal. Shortly thereafter, appellant's parental rights were
                 terminated in the separate action.'

                       'We direct the clerk of this court to file "Appellant's Reply to
                 Respondent's Answering Brief," provisionally received in this court on
                 January 15, 2016.



SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                            To the extent that appellant challenges the district court's
                custody ruling, the issue is rendered moot by the intervening termination
                of appellant's parental rights.   In re Jaxsin L., 2 N.Y.S.3d 307, 307-08
                (App. Div. 2015) (holding that an order terminating parental rights
                rendered moot appellant's appeal regarding visitation);         see Personhood

                Nev. v. Bristol, 126 Nev. 599, 602, 245 P.3d 572, 574 (2010). Appellant's
                arguments as they apply to past child support, however, are not moot.
                Appellant contends that the district court erred when it ordered him to
                pay for pre-divorce decree support for the children.      See   NRS 125B.030
                (providing that when parents of a child do not reside together, the
                custodial parent may recover from the noncustodial parent a reasonable
                portion of the cost of care and support of a child for up to four past years).
                He asserts that respondent waived her right to this support because she
                withheld the children from contact with him and did not file for divorce
                until several years after the separation. Whether a party has waived the
                right to past support is a question for the trier of fact,        Parkinson   V.

                Parkinson, 106 Nev. 481, 483, 796 P.2d 229, 231 (1990), abrogated on
                other grounds by Rivero v. Rivero, 125 Nev. 410, 216 P.3d 213 (2009), but
                appellant has not demonstrated that he made this argument in the
                district court. Thus, the trier of fact had no opportunity to consider
                whether respondent waived her right to recover the cost of support, and
                appellant has waived the right to argue it on appeal.     Old Aztec Mine, Inc.

                v. Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981) ("A point not urged in
                the trial court, unless it goes to the jurisdiction of that court, is deemed to




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 194Th
                    have been waived and will not be considered on appeal."); Mason v.
                    Cuisenaire, 122 Nev. 43, 52 n.22, 128 P.3d 446, 452 n.22 (2006) (declining
                    to consider an obligor's assertion of an equitable defense to child support
                    because he failed to raise the argument in the district court).
                                Appellant also argues that the district court demonstrated
                    bias because it stayed the divorce action pending proceedings in the
                    termination case, presided over both the divorce and termination cases,
                    and made statements suggesting appellant agree to an open adoption.
                    District courts have broad discretion when calendaring pending matters,
                    including the power to stay proceedings to promote judicial economy, and
                    appellant has failed to demonstrate the district court's stay in this case
                    was an abuse of discretion. Maheu v. Eighth Judicial Dist. Court, 89 Nev.
214, 216, 510 P.2d 627, 629 (1973). The district court also properly
                    presided over both the termination action and divorce. NRS 3.025(3)
                    (providing that when the parties in a case before a family court judge are
                    also parties in another case, the same family court judge shall preside over
                    both cases); EDCR 5.42(a). And while post-adoptive contact agreements
                    are not enforceable unless incorporated into the adoption decree, contrary
                    to appellant's assertions, such "open adoption" agreements do not violate
                    public policy. Birth Mother v. Adoptive Parents, 118 Nev. 972, 975-76, 59
P.3d 1233, 1235-36 (2002). Moreover, it impossible to evaluate appellant's
                    assertion of inappropriate comments by the district court regarding any
                    post-adoptive-contact agreement when he failed to provide this court with
                    a transcript of the district court hearing. See Cuzze v. Univ. & Ginty. Coll.




SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    AS)P
                 Sys. of Nev., 123 Nev. 598, 603, 172 P.3d 131, 135 (2007) (explaining that
                 this court cannot consider matters not contained in the appellate record
                 and providing that an appellant has a duty to make an adequate appellate
                 record).
                              For these reasons, we
                              ORDER the judgment of the district court AFFIRMED. 2



                                                           t OL-st...94 ct--9-6 -1"   , C.J.
                                                          Parraguirre


                                                                                      ,   J.



                                                                                          J.




                 cc: Hon. Sandra L. Pomrenze, District Judge, Family Court Division
                      Justin Petrilla
                       Christensen James & Martin
                       Eighth District Court Clerk




                          the extent that appellant's arguments are not addressed here,
                       2 To
                 we conclude that those arguments lack merit.




SUPREME COURT
       OF
    NEVADA
                                                      4
KO) LAVA    ea